Citation Nr: 1602334	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  09-00 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Donald A. Donati, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008 and November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2002, September 2013, May 2014, and October 2014, the Board remanded the issue on appeal for further development.  

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board in November 2013.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VLJ who presided at the November 2013 Board hearing is no longer employed at the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  Accordingly, the Veteran was sent a letter offering him another hearing before the Board.  The Veteran indicated in his December 2015 response that he wishes to testify at a new hearing before a VLJ at his local regional office by videoconference.  

On remand, the agency of original jurisdiction (AOJ) must schedule the Veteran for the next available hearing before the Board and provide him notice of the scheduled hearing date in accordance with 38 C.F.R. § 20.704(b) (2015).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the next available hearing before the Board at the local RO, either by videoconference or Travel Board, whichever is sooner.  Appropriate notice of the hearing date, time, and location must be sent to the Veteran. 

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



